Title: To Benjamin Franklin from Louise Lahannée, [before 21 June 1782]
From: Lahannée, Louise
To: Franklin, Benjamin


Monseigneur[before June 21, 1782]
Louise Lahannée votre patissiere depuis plusieurs années, dans L’assurance par son attention et Son Exactitude, a ne vous avoir Laissé rien desirer dans toutes fournitures qui pouroient vous agreer par La recherche, et Le Choix qu’elle a Toujours fait d’ouvriers capables de vous contenter, Se Trouvant privée depuis quelque Temps de L’honneur de vous servir qui Luy etoit, Si Flateur, sans en pouvoir Imaginer aucuns motifs qui puissent vous Interesser ose VOUS SUPLIER TRES HUMBLEMENT MONSEIGNEUR de vouloir bien Les demander a votre Maitre d’hotel, et, de luy ordonner de luy en faire part. Comme elle aprend n’être pas la seule quil Ecarte de Votre maison par des raisons qui Luy Sont personnelles, La supliante, n’en pouvant voir a son Egard d’autres que celle de luy avoir refusé Logement pour une personne quil Simagineroit ne luy avoir pas parû plus Convenable a sa relation qu’a la sienne propre; elle ressent Monseigneur que la reconnoissance qu’elle vous doit tant de la bonté, que vous avez eû de luy Temoigner a elle même votre satisfaction de ce qu’elle vous etoit attachée que de la Confiance, que vous avez en d’autres ouvriers de Sa famille, Exige d’elle de se justifier a vos ieux faits pour toutes Justices. Elle, est a même de s’affranchir pour ses livres de tous reproches (n’en n’ayant Jamais recû de qui que ce soit) vis avis de son adversaire, Si les memoires propres de la supliante vous parviennent Comme elle les fournit. Il suplée dit-on par luy même a l’Insufisance de Ceux quil employe Nouvellement, pour les faire Valoir, Cela ne peut Inculper aucun des autres qui n’avoient pas a luy Tenir compte de sa Complaisance. Quoyqu’il en Soit La supliante, vous conjure Monseigneur de vous persuader, qu’elle n’en est pas moins ardente a faire les voeux Les plus parfaits pour La durée et La prosperité des jours DE VOTRE EXCELLENCE SI INTERESSANTS a tant d’Egards./.
A son Excellence Monseigneur Frankelein
 
Notation: Lahannée
